United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-44130 ATLAS AMERICA PUBLIC #9 Ltd. (Name of small business issuer in its charter) Pennsylvania 25-1867510 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Westpointe Corporate Center One 1550 Coraopolis Heights Rd. 2nd Floor Moon Township, PA 15108 (Address of principal executive offices) (zip code) Issuer’s telephone number, including area code: (412) 262-2830 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesR No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No R Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of "large accelerated filer", "accelerated filer", and "smaller reporting company" in Rule 12b-2 of the Exchange Act (Check One) Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No R Transitional Small Business Disclosure Format (check one): Yes o No R ATLAS AMERICA PUBLIC #9 LTD. (A Pennsylvania Limited Partnership) INDEX TO QUARTERLY REPORT ON FORM 10-Q PART I. FINANCIAL INFORMATION PAGE Item 1: Financial Statements Balance Sheets as of March 31, 2009 and December 31, 2008 3 Statements of Net Earnings for the Three Months ended March 31, 2009 and 2008 4 Statement of Changes in Partners’ Capital for the Three Months ended March 31, 2009 5 Statements of Cash Flows for the Three Months ended March 31, 2009 and 2008 6 Notes to Financial Statements 7-15 Item 2: Management’s Discussion and Analysis of Financial Condition or Plan of Operations 15-18 Item 4: Controls and Procedures 18-19 PART II. OTHER INFORMATION Item 1: Legal Proceedings 19 Item 6: Exhibits 19 SIGNATURES 20 CERTIFICATIONS 21-24 2 ATLAS AMERICA PUBLIC #9 LTD. BALANCE SHEETS March 31, December 31, 2009 2008 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ 230,900 $ 213,600 Accounts receivable-affiliate 339,100 469,000 Short-term hedge receivable due from affiliate 386,900 404,800 Total current assets 956,900 1,087,400 Oil and gas properties, net 7,530,400 7,635,600 Long-term hedge receivable due from affiliate 242,800 261,500 $ 8,730,100 $ 8,984,500 LIABILITIES AND PARTNERS’ CAPITAL Current liabilities: Accrued liabilities $ 10,000 $ 22,200 Short-term hedge liability due to affiliate 900 35,100 Total current liabilities 10,900 57,300 Asset retirement obligation 755,600 744,400 Long-term hedge liability due to affiliate 100 31,500 Partners’ capital: Managing general partner 2,179,700 2,243,700 Limited partners (1,500 units) 5,155,100 5,307,900 Accumulated other comprehensive income 628,700 599,700 Total partners' capital 7,963,500 8,151,300 $ 8,730,100 $ 8,984,500 The accompanying notes are an integral part of these financial statements. 3 ATLAS AMERICA PUBLIC #9 LTD. STATEMENTS OF NET EARNINGS (Unaudited) Three Months Ended March 31, 2009 2008 REVENUES Natural gas and oil $ 390,400 $ 590,000 Interest income 100 1,200 Total revenues 390,500 591,200 COSTS AND EXPENSES Production 148,200 157,800 Depletion 105,200 137,200 Accretion of asset retirement obligation 11,200 9,800 General and administrative 24,600 26,100 Total expenses 289,200 330,900 Net earnings $ 101,300 $ 260,300 Allocation of net earnings: Managing general partner $ 48,900 $ 101,400 Limited partners $ 52,400 $ 158,900 Net earnings per limited partnership unit $ 35 $ 106 The accompanying notes are an integral part of these financial statements. 4 ATLAS AMERICA PUBLIC #9 LTD. STATEMENT OF CHANGES IN PARTNERS’ CAPITAL FOR THE THREE MONTHS ENDED March 31, 2009 (Unaudited) Accumulated Managing Other General Limited Comprehensive Partner Partners Income Total Balance at January 1, 2009 $ 2,243,700 $ 5,307,900 $ 599,700 $ 8,151,300 Participation in revenues and expenses: Net production revenues 86,000 156,200 — 242,200 Interest income — 100 — 100 Depletion (24,400 ) (80,800 ) — (105,200 ) Accretion of asset retirement obligation (4,000 ) (7,200 ) — (11,200 ) General and administrative (8,700 ) (15,900 ) — (24,600 ) Net earnings 48,900 52,400 — 101,300 Other comprehensive income — — 29,000 29,000 Distributions to partners (112,900 ) (205,200 ) — (318,100 ) Balance at March 31, 2009 $ 2,179,700 $ 5,155,100 $ 628,700 $ 7,963,500 The accompanying notes are an integral part of these financial statements. 5 ATLAS AMERICA PUBLIC #9 LTD. STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31, 2009 2008 Cash flows from operating activities: Net earnings $ 101,300 $ 260,300 Adjustments to reconcile net earnings to net cash provided by operating activities: Depletion 105,200 137,200 Accretion of asset retirement obligation 11,200 9,800 Decrease (increase) in accounts receivable - affiliate 129,900 (7,400 ) Decrease in accrued liabilities (12,200 ) (7,500 ) Net cash provided by operating activities 335,400 392,400 Cash flows from financing activities: Distributions to partners (318,100 ) (358,400 ) Net cash used in financing activities (318,100 ) (358,400 ) Net increase in cash and cash equivalents 17,300 34,000 Cash and cash equivalents at beginning of period 213,600 263,800 Cash and cash equivalents at end of period $ 230,900 $ 297,800 The accompanying notes are an integral part of these financial statements. 6 ATLAS AMERICA PUBLIC #9 LTD. NOTES TO FINANCIAL STATEMENTS March 31, 2009 (Unaudited) NOTE 1 - DESCRIPTION OF BUSINESS AND BASIS OF PRESENTATION Atlas America Public #9 Ltd. (the “Partnership”) is a Pennsylvania Limited Partnership which includes Atlas Resources, LLC of Pittsburgh, Pennsylvania, as Managing General Partner ("MGP") and Operator, and 535 Limited Partners. The Partnership was formed on July 27, 2000 to drill and operate gas wells located primarily in western Pennsylvania and Ohio. The Partnership has no employees and relies on its MGP for management which, in turn, relies on its parent company, Atlas Energy Resources, LLC (NYSE:ATN), ("Atlas Energy"), for administrative services. The financial statements as of March 31, 2009 and for the three months ended March 31, 2009 and 2008 are unaudited. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”) have been condensed or omitted in this Form 10-Q pursuant to the rules and regulations of the Securities and Exchange Commission. However, in the opinion of management, these interim financial statements include all the necessary adjustments to fairly present the results of the interim periods presented. The unaudited interim financial statements should be read in conjunction with the audited financial statements included in the Partnership’s Form 10-K for the year ended December 31, 2008. The results of operations for the three months ended March 31, 2009 may not necessarily be indicative of the results of operations for the year ended December 31, 2009. NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES In addition to matters discussed further in this note, the Partnership’s significant accounting policies are detailed in its audited financial statements and notes thereto in the Partnership’s annual report on Form 10-K for the year ended December 31, 2008 filed with the Securities and Exchange Commission. Use of Estimates Preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities as of the date of the financial statements and the reported amounts of revenues, costs and expenses during the reporting period. Actual results could differ from these estimates. Accounts Receivable and Allowance for Possible Losses In evaluating the need for an allowance for possible losses, the Partnership's MGP performs ongoing credit evaluations of its customers and adjusts credit limits based upon payment history and the customer’s current creditworthiness, as determined by review of its customers’ credit information. Credit is extended on an unsecured basis to many of its energy customers. At March 31, 2009 and December 31, 2008, the Partnership's MGP's credit evaluation indicated that the Partnership had no need for an allowance for possible losses. Revenue Recognition Because there are timing differences between the delivery of the Partnership’s natural gas and oil and the receipt of a delivery statement, the Partnership has unbilled revenues. These revenues are accrued based upon volumetric data from the Partnership’s records and estimates of the related transportation and compression fees which are, in turn, based upon applicable product prices. The Partnership had unbilled trade receivables of $253,700 at March 31, 2009 and $343,700 at December 31, 2008, which are included in Accounts receivable-affiliate on the Partnership's Balance Sheets. 7 ATLAS AMERICA PUBLIC #9 LTD. NOTES TO FINANCIAL STATEMENTS (Continued) March 31, 2009 (Unaudited) NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Oil and Gas Properties Oil and gas properties are recorded at cost. Depletion is based on cost less estimated salvage value primarily using the unit-of-production method over the assets’ estimated useful lives. In addition, accumulated depletion includes impairment adjustments to reflect the write-down to fair market value of the oil and gas properties. Maintenance and repairs are expensed as incurred. Major renewals and improvements that extend the useful lives of property are capitalized. Oil and gas properties consist of the following at the dates indicated: March 31, December 31, 2009 2008 Natural gas and oil properties: Proved properties: Leasehold interests $ 257,800 $ 257,800 Wells and related equipment 18,270,200 18,270,200 18,528,000 18,528,000 Accumulated depletion (10,997,600 ) (10,892,400 ) $ 7,530,400 $ 7,635,600 Recently Issued Financial Accounting Standards In May 2008, the Financial Accounting Standards Board, ("FASB") issued Statement of Financial Accounting Standards No. 162, The Hierarchy of Generally Accepted Accounting Policies ("SFAS 162"), which reorganizes the GAAP hierarchy.
